Citation Nr: 0633179	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-41 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

  1.	Whether new and material evidence as been received to 
reopen a claim for service connection for posttraumatic stress 
disorder (PTSD).  

  2.	Entitlement to service connection for oral cancer.  



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

By rating decision dated in June 1998, the RO denied service 
connection for a dental disorder.  The veteran disagreed with 
that determination and a statement of the case was issued.  
The veteran submitted a timely substantive appeal, but the 
case was never forwarded to the Board and is still open.  
Review of that claim shows that his intention was to claim 
service connection for oral cancer as a result of dental 
extractions during service.  As service connection may only 
be established for a noncompensable dental disorder for the 
purpose of obtaining VA outpatient dental treatment, it is 
believed, from the veteran's comments, that he is actually 
claiming service connection for oral cancer and has not 
claimed VA outpatient dental treatment.  The issue has been 
recharacterized accordingly.  

The issue of service connection for oral cancer will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in a 
March 1999 rating action.  It was held that there was no 
medical evidence that PTSD was present.  The veteran was 
notified of this action and of his appellate rights, but 
failed to file a timely appeal.

2.  Since the March 1999 decision denying service connection 
for PTSD, the additional evidence does not demonstrate the 
current existence of PTSD.  The evidence added to the file 
since the last denial is cumulative, redundant, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The additional evidence received subsequent to the March 1999 
decision of the RO, which denied service connection for PTSD 
is not new and material; thus, the claim for service 
connection for this disability is not reopened, and the March 
1999 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2003 and July 2003, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim for service connection 
for PTSD, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  In addition, the RO asked the appellant 
to submit any evidence in his) possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Furthermore, the July 2003 provides sufficient 
notice as to what is needed in terms of new and material 
evidence so as to satisfy the notice provisions of Kent.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Service connection for PTSD was previously denied by the RO 
in a March 1999 rating decision.  It was held that the 
medical evidence did not support a diagnosis of PTSD.  The 
veteran did not appeal this determination.  In such cases, it 
must first be determined whether or not new and material 
evidence has been submitted such that the claim may now be 
reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the March 1999 RO decision 
included the service medical records that did not show a 
complaint or manifestation of a psychiatric disorder.  In 
addition, an examination was conducted by VA in December 
1998.  At that time, the examiner did not find that the 
veteran manifested symptoms whereby a diagnosis of PTSD could 
be made.  Evidence received subsequent to the March 1999 
decision includes VA outpatient treatment records that do not 
show any indication that the veteran has been diagnosed with 
PTSD.  

The evidence did not show that the veteran has been diagnosed 
as having PTSD at the time of the March 1999 RO denial.  
Evidence received in connection with his application to 
reopen his claim is similarly negative for findings of PTSD.  
Under these circumstances, new and material evidence has not 
been submitted.  As such, the application to reopen the claim 
of entitlement to service connection for PTSD is denied.  


ORDER

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
PTSD is denied.  


REMAND

The veteran is seeking service connection for oral cancer.  
This claim has been open since 1998.  Since that time, there 
has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 
5103, 5103, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

While the veteran was afforded notification of the VCAA 
provisions regarding service connection for PTSD, he has not 
been given notification regarding PTSD.  This must be 
accomplished prior to appellate consideration.  VCAA notice 
for each issue must be specifically addressed in the 
notification letter.  Overton v. Nicholson, No. 02-1814 (U.S. 
Vet. App. September 22, 2006)

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  If 
after notice, appellant indicates that 
there are additional records or other 
evidence available that would support the 
claim, attempts to obtain such evidence 
should be undertaken as appropriate under 
applicable provisions.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


